Citation Nr: 1516164	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease (DJD). 

2.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for cervical spine DDD and lumbar spine DJD.

In March 2009, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In November 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  A transcript of each hearing is of record.

In May 2011 and December 2013, the Board remanded the claims to the agency of original jurisdiction for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's cervical spine DJD is related to an injury sustained in service.

2.  The Veteran's lumbar spine DDD is related to an injury sustained in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine DJD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3,102, 3.303 (2014).

2.  The criteria for service connection for lumbar spine DDD have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3,102, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In his written statements and hearing testimony before the RO and Board, the Veteran indicated that in September 1971 his cervical and lumbar spine were injured along with his right shoulder when a soda machine fell on top of him while serving aboard a Navy destroyer.  He stated that he experienced chronic neck and back pain within three days of this documented accident and continuously since then.  The Veteran has been granted service connection for right thoracic outlet syndrome based on this incident, and the Board finds his testimony that he also injured his neck and back at this time to be competent and credible.  

The Veteran was diagnosed with cervical spine DJD and lumbar spine DDD on VA examination in June 2011.  The dispositive question in this case is thus whether the current cervical and lumbar spine disabilities are related to the in-service injury.

There are multiple medical opinions on this question.  The January 2010 VA examiner indicated that he could not answer the question without resort to speculation, and this opinion is therefore of no probative value.  See Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).

The June 2011 VA examiner found it was not likely that either disability was related to service, but the Board in December 2013 found the opinion inadequate because the examiner did not address the Veteran's competent and credible lay statements indicating that he injured his neck and back in the accident and had experienced chronic pain since that time.  The Board therefore remanded the claims for the examiner to specifically address the Veteran's statements.  In January 2014, the physician who performed the June 2011 VA examination offered an additional opinion in response to the Board's remand.  Although the examiner reviewed all of the medical evidence and based his opinion on medical literature and clinical experience, he again cited the absence of documentation in the service treatment records and lack of "objective evidence" of neck and back pain in service.  Given that the physician did not consider the Veteran's statements as competent evidence, contrary to the Board's instructions, the Board accords his opinion little probative weight.

In contrast, Dr. "W.G." in a January 2008 opinion relied on the service history provided by the Veteran to find that his cervical and lumbar spine disabilities, as well as his right arm disability, were more likely than not related to the in-service injury he described.  In support of his conclusion, Dr. W.G. noted the Veteran's chronic neck and back pain as well as past studies suggestive of cervical and lumbar degenerative spine disease.  Although Dr. W.G.'s rationale was not extensive, viewing the opinion as a whole and in the context of the evidence of record including the Veteran's competent and credible lay statements, it is entitled to at least some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (lack of claims file review does not in and of itself render an opinion inadequate); Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006) (reliance on service history provided by a veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

As there is no evidence to the contrary that carries more probative weight, the Board concludes that the evidence is at least evenly balanced as to whether the Veteran's cervical spine DJD and lumbar spine DDD are related to his in-service injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for cervical spine DJD and lumbar spine DDD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for cervical spine DJD is granted.

Service connection for lumbar spine DDD is granted.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


